[Cite as Downing v. Catawba Island Twp. Bd. of Zoning Appeals, 2017-Ohio-2899.]




                           IN THE COURT OF APPEALS OF OHIO
                               SIXTH APPELLATE DISTRICT
                                   OTTAWA COUNTY


Jonathan Downing, et al.                                 Court of Appeals No. OT-17-002

        Appellants                                       Trial Court No. 2015-CV-354

v.

Catawba Island Township Board of
Zoning Appeals, et al.                                   DECISION AND JUDGMENT

        Appellees                                        Decided: May 19, 2017

                                                *****

        Katherine S. Decker, for appellants.

        James J. VanEerten, Ottawa County Prosecuting Attorney, and
        Blake W. Skilliter, Assistant Prosecuting Attorney, for appellees.

                                                *****

        PIETRYKOWSKI, J.

        {¶ 1} In this accelerated appeal, appellants Jonathan Dowling and Megan

Meinerding appeal the judgment of the Ottawa County Court of Common Pleas, which

affirmed the Catawba Island Township Board of Zoning Appeals’ grant of an area

variance to Dwight and Barbara Roll. For the reasons that follow, we affirm.
                          I. Facts and Procedural Background

       {¶ 2} This appeal largely concerns procedural matters. Dwight and Barbara Roll

own property adjacent to appellants. On July 17, 2015, the Rolls submitted an

application to request an area variance from the setback requirements so that they could

expand their home. Appellants opposed the variance request. Following a hearing,

appellee, the Catawba Island Township Board of Zoning Appeals, granted the variance.

       {¶ 3} On November 13, 2015, appellants appealed appellee’s decision to the

Ottawa County Court of Common Pleas pursuant to R.C. 2506.01. The matter was

briefed, and on October 21, 2016, the trial court entered a judgment that purportedly

overturned appellee’s decision.

       {¶ 4} On October 27, 2016, appellee filed a motion for clarification, noting that

the October 21, 2016 decision contained errors, including that the heading did not match

the introductory paragraph, and the conclusion did not match the analysis. Indeed, the

only things in the October 21, 2016 judgment entry pertaining to the dispute before the

trial court were the heading and the first part of the first sentence. The first sentence

reads, “This case comes before the Court upon Appellants Jonathan Downing and Me

(sic) Charles J. Walter’s (“Walter”) appeal of a final decision of the Appellee, Danbury

Township Board of Zoning Appeals (“BZA”), denying Appellant’s application for a

variance.” The remainder of the decision contains facts and analysis relative to Walter’s

appeal, concluding with the trial court reversing the decision of the BZA and granting the

variance.




2.
       {¶ 5} On December 20, 2016, the trial court entered an amended decision, this

time including facts and analysis pertinent to the present case, and concluding that the

decision of appellee should be affirmed.

                                  II. Assignment of Error

       {¶ 6} Appellants have timely appealed the trial court’s December 20, 2016

judgment entry, and now assert one assignment of error for our review:

              1. The trial court abused its discretion and erred as a matter of law

       in granting Appellee Catawba Island Board of Zoning Appeals’ Motion for

       Clarification.

                                        III. Analysis

       {¶ 7} The issue presented in this appeal is whether the trial court erred in entering

its amended decision on December 20, 2016. Appellants contend that the trial court

exceeded the scope of its authority to correct mistakes under Civ.R. 60(A) because the

amended decision substantively changed the earlier judgment.

       {¶ 8} Civ.R. 60(A) provides, “Clerical mistakes in judgments, orders or other parts

of the record and errors therein arising from oversight or omission may be corrected by

the court at any time on its own initiative or on the motion of any party and after such

notice, if any, as the court orders.” “Civ.R. 60(A) permits a trial court, in its discretion,

to correct clerical mistakes which are apparent on the record, but does not authorize a

trial court to make substantive changes in judgments.” State ex rel. Litty v. Leskovyansky,

77 Ohio St.3d 97, 100, 671 N.E.2d 236 (1996). “The term ‘clerical mistake’ refers to a




3.
mistake or omission, mechanical in nature and apparent on the record which does not

involve a legal decision or judgment.” Id. Stated differently,

              The basic distinction between clerical mistakes that can be corrected

       under Civ.R. 60(A) and substantive mistakes that cannot be corrected is

       that the former consists of “blunders in execution” whereas the latter

       consists of instances where the court changes its mind, either because it

       made a legal or factual mistake in making its original determination, or

       because, on second thought, it has decided to exercise its discretion in a

       different manner. Westhoven v. Westhoven, 6th Dist. Ottawa No. OT-10-

       037, 2011-Ohio-3610, ¶ 12, quoting Kuehn v. Kuehn, 55 Ohio App.3d 245,

       247, 564 N.E.2d 97 (12th Dist.1988).

       {¶ 9} Appellants argue that the trial court made a substantive change in this case

because in its initial entry it overturned the decision of the BZA, and in the amended

entry it upheld the decision of the BZA. We disagree.

       {¶ 10} Here, it cannot be said that the trial court changed its mind and decided on

second thought to exercise its discretion in a different manner because the trial court

never decided the matter in the first place. The original judgment entry, aside from

having the correct caption, did not pertain to appellants’ appeal, including the conclusion

which overturned the Danbury Township BZA’s decision, and granted the variance. In

this case, had the trial court overturned appellee’s decision, it would have denied the

variance. It is clear from the record that the trial court’s October 21, 2016 judgment entry




4.
was a blunder in execution, which we speculate was likely the result of an error or

oversight in the use of a template or the “copy and paste” function. Therefore, we hold

that the trial court did not err when it entered its December 20, 2016 amended judgment

entry.

         {¶ 11} Accordingly, appellants’ assignment of error is not well-taken.

                                       IV. Conclusion

         {¶ 12} For the foregoing reasons, we find that substantial justice has been done the

parties complaining, and the judgment of the Ottawa County Court of Common Pleas is

affirmed. Appellants are ordered to pay the costs of this appeal pursuant to App.R. 24.


                                                                         Judgment affirmed.


       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.



Mark L. Pietrykowski, J.                         _______________________________
                                                             JUDGE
Arlene Singer, J.
                                                 _______________________________
James D. Jensen, P.J.                                        JUDGE
CONCUR.
                                                 _______________________________
                                                             JUDGE




5.